                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 05, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RAUL GONZALEZ,                               §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:18-CV-220
                                             §
BRYAN GORDY, et al,                          §
                                             §
        Defendants.                          §

                 OPINION AND ORDER DENYING PLAINTIFF’S
                  MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff Raul Gonzalez, proceeding pro se and in forma pauperis, has filed this

civil rights action pursuant to 42 U.S.C. § 1983. Pending before the Court is Plaintiff's

Motion for Appointment of Counsel. (D.E. 9).

       In a separate order, the undersigned granted Plaintiff’s application to proceed in

forma pauperis. (D.E. 11). That order also provided that “[n]o motions for appointment

of counsel shall be filed until the Court has completed its screening pursuant to 28 U.S.C.

§ 1915A, which may include a hearing under Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985).” (D.E. 11, ¶ 9). This Court has yet to complete the § 1915A screening process in

this case.   Accordingly, Plaintiff’s Motion for Appointment of Counsel (D.E. 9) is

DENIED without prejudice to renew after the screening process has been completed.

       ORDERED this 5th day of October, 2018.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE


1/1
